STATON, Judge,
dissenting.
I dissent from the majority opinion, since I do not agree that the search of Emma Maciejack’s home after the fire was a private search covered by Zupp v. State (1972), 258 Ind. 625, 283 N.E.2d 540 as contended by the majority opinion. Rather, the war-rantless search was illegal and in violation of Emma Maciejack’s Fourth Amendment rights. Michigan v. Tyler (1978), 436 U.S. 499, 98 S.Ct. 1942, 56 L.Ed.2d 486 should have been applied by the majority to the concerted, warrantless search by David Kramer, an insurance company investigator, the North Judson Police Department, the North Judson Fire Department, and the State Fire Marshall’s Office.
The fire at Emma Maciejack’s home occurred on March 17, 1974. David Kramer, the insurance company investigator, arrived in North Judson, Indiana to conduct his investigation of the fire ten days later, March 27,1974. He immediately visited the North Judson Fire Chief, Jerry Fingerhut, to gather information regarding the fire which occurred on March 17, 1974. Later, he went across the street to talk to police officer Combs of the North Judson Police Department. After his conversation with police officer Combs, he and his assistant, Mr. Ranker, left with police officer Combs for 501 North Main Street, the address of Emma Maciejack’s fire-damaged home.
When they arrived at 501 North Main Street, police officer Combs assisted Kramer in his investigation by showing where he had found the gas cans after the fire. To further assist him and his investigation, Kramer had video tape equipment, a test kit, and a gas chromatograph. After his initial investigation, they left 501 North Main Street to visit and question Emma Maciejack. She was not at home, so they proceeded to interview next door neighbors and neighbors across the street. After these interviews, they returned to 501 North Main Street where they were joined by an off-duty fireman and another police officer. While on the premises of 501 North Main, the location of Emma Macie-jack’s fire-damaged home, Kramer testified that they “shot some outside photographs of the location where the gas can was, or alleged to be, then we took some outside shots of the building and went and had breakfast.”
After breakfast, they returned to 501 North Main Street to continue their investigation of the burned home. Samples of burned wood and carpet were taken. Drawers were pried open and samples were taken for laboratory analysis. While the investigation continued, Emma Maciejack came by the house. She had a very general conversation with Kramer which included his identity as an insurance investigator. There is no testimony that she saw the other men on the premises or knew their identity. Kramer did not request her permission to search the premises. Later, she left her burnt home and returned for another conversation with Kramer. But, he did not attempt to obtain her permission for the search with the police and a member of the Judson Fire Department.1 Kramer testified: “I had permission of the insurance company and I did not have Mrs: Macie-jack’s permission on March 28th.” 2
On March 28, 1974, Kramer had concluded that the fire was a result of arson.3 He called the State Fire Marshall’s Office and advised them of his conclusion. Later, Ralph Foster, a Chief in the Arson Division of the State Fire Marshall’s Office, and Bill *276Goodwin also of the State Fire Marshall’s Office, joined Kramer in another search of 501 North Main Street. This search took place on April 2, 1974, sixteen days after the fire. After several hours of searching the Maciejack home and discussing their joint investigations, Foster and Goodwin agreed with Kramer that the fire was of an incendiary nature. When Kramer was asked this question on the witness stand: “And neither you nor the State Fire Marshall’s Office had permission to search on April 2nd or April 3rd, did you?” He answered: “No Sir”.4
A few days later, April 10,1974, the State Fire Marshall’s Office conducted a hearing regarding the fire. Kramer interrogated witnesses at this hearing and presented the evidence of his investigation.
The search and seizure of evidence from Emma Maciejack’s home at 501 North Main Street in North Judson, Indiana was not an investigatory intrusion by a private insurance investigator. It was an illegal, war-rantless search in concert with the North Judson Police Department, the North Judson Fire Department, and the State Fire Marshall’s Office. Without the evidence obtained from the search and the expert testimony of David Kramer, the convictions of Emma Maciejack and her father, Roy Tolson, can not stand. The judgments of the trial court should be reversed, and the trial court should be instructed to grant them a new trial.
The United States Supreme Court held in Michigan v. Tyler, supra, that a warrantless search of burned premises by government officials after the initial exigency attending the fire is invalid under the Fourth and Fourteenth Amendments and that the evidence obtained from such searches must be excluded. In Michigan v. Tyler, supra, a fire broke out shortly before midnight on January 21, 1970, at Tyler’s Auction, a furniture store in Oakland County, Michigan. The fire chief and a detective made several entries to search the premises of the furniture store after the fire had been extinguished on January 22, 1970. Later, on February 16, 1970, a Sergeant Hoffman of the Michigan State Arson Section returned to the furniture store to search the premises and to gather physical evidence. Sergeant Hoffman’s search and seizure of evidence was excluded by the United States Supreme Court. The rationale used by the Court in Camara v. Municipal Court (1967), 387 U.S. 523, 87 S.Ct. 1727, 18 L.Ed.2d 930, was relied upon for the Fourth Amendment exclusion of the evidence. Fundamentally, this rationale hinges on safeguarding the individual’s privacy and security from arbitrary invasions by government officials. Camara v. Municipal Court, 387 U.S. at 528, 87 S.Ct. 1727. Applying the Camara rationale, the United States Supreme Court concluded in an opinion written by Mr. Justice Stewart:
“The entries occurring after January 22, however, were clearly detached from the initial exigency and warrantless entry. Since all of these searches were conducted without valid warrants and without consent, they were invalid under the Fourth and Fourteenth Amendments, and any evidence obtained as a result of those entries must, therefore, be excluded at the respondents’ retrial.”
Michigan v. Tyler, supra, 436 U.S. at 511, 98 S.Ct. at 1951.
David Kramer, an insurance investigator, in concert with police officer Combs, a member of the North Judson Fire Department, and members of the State Fire Marshall’s Office conducted four illegal, war-rantless searches of Emma Maciejack’s burnt home without obtaining her consent.5 The first of these illegal, warrantless searches occurred ten days after the fire and the last occurred seventeen days after the fire. No exigent circumstances attend*277ed any of the searches. Much to the contrary, there was ample time to obtain a search warrant if a legal search had been desired by government' officials. Emma Maciejack’s constitutional right to privacy under the Fourth and Fourteenth Amendments has been violated. Any evidence obtained as a result of the four illegal, warrantless searches should have been excluded. When the trial court admitted the evidence from these four illegal searches, it committed reversible error.
I would reverse the judgment of the trial court with instructions to grant Emma Ma-ciejack and her father, Roy Tolson, a new trial.

.At page 372 of the Transcript, David Kramer was asked: “At the time you talked to Mrs. Maciejack, was any official of the Fire Department of North Judson also present?” David Kramer replied, “Sir, there was someone there from the fire department, but I don’t know what his capacity was.” He was further asked:
“Did Mrs. Maciejack see him? Would she have known him?” and David Kramer replied, “I don’t know that.”.


. Transcript page 381, line 10.


. Transcript page 394, line 9.


. Transcript page 381, lines 12 through 16.


. David Kramer made four searches of the Emma Maciejack home. These searches were conducted on March 27, 28, and on April 2, 3. Transcript page 381, line 20. He testified that he worked until dark on March 27. Transcript page 371, line 13. He spent a total of sixteen hours on the premises investigating the fire. Transcript page 406, line 13.